OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB Number: 3235-0058 Expires: April 30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER 000-51960 CUSIP NUMBER (Check one): oForm 10-K oForm 20-F oForm 11-K xForm 10-Q oForm 10-D oForm N-SAR oForm N-CSR For Period Ended: March31, 2009 oTransition Report on Form 10-K oTransition Report on Form 20-F oTransition Report on Form 11-K oTransition Report on Form 10-Q oTransition Report on Form N-SAR For the Transition Period Ended: Read Instructions (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Not Applicable PART I — REGISTRANT INFORMATION Pacific Coast National Bancorp Full Name of Registrant N/A Former Name if Applicable 905 Calle Amanecer Address of Principal Executive Office (Street and Number) San Clemente, California 92673 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate)o (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense (b) The subject annual report, semi-annual report, transition report on Form10-K, Form20-F, Form11-K, FormN-SAR or FormN-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q or subject distribution report on Form10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail why Forms10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. As previously reported in its Current Report on Form 8-K filed on April 30, 2009, Pacific Coast National Bancorp (the "Company") expects to record provisions for loan losses for the year ended December 31, 2008 and the quarter ended March 31, 2009 totaling $8.8 million in the aggregate. The Company was unable to file its Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 within the prescribed time period because, due to information that became available to the Company subsequent to December 31, 2008, the Company is still working with its independent registered public accounting firm to determine whether approximately $800 thousand of the $8.8 million in total loan loss provisions should be recognized in the year ended December 31, 2008 or the quarter ended March 31, 2009. SEC1344 (05-06) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Michael S. Hahn (949) 361-4300 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Annual Report on Form 10-K for the year ended December 31, 2008. oYesxNo (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? xYesoNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. The Company estimates that it will incur a net loss for thequarter ended March31, 2009ofbetween $1.4 million and $2.2 million, compared with a net loss for the quarter ended March 31, 2008 of $1.2 million.This increase is primarily due to the provision for loan losses expected to be recorded by the Company for the quarter ended March 31, 2009 of between $900 thousand and $1.7 million.The Company is unable to provide more precise estimates of its provision for loan losses and net loss for the quarter ended March 31, 2009 because of the uncertainty regarding the timing of the recognition of approximately $800 thousand in loan loss provisions, as discussed in Part III above. Forward-Looking Statements This Notification of Late Filing on Form 12b-25 includes certain statements which may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and the Federal securities laws.These statements are in some cases, but not all, made through the phrases “expects,” “estimates,” “anticipates” and similar phrases.Although the Company believes that the expectations reflected in such forward-looking statements are based upon reasonable assumptions it can give no assurance that its expectations will be realized.Forward-looking information is subject to certain risks, trends and uncertainties described from time to time in the Company’s filings with the Securities and Exchange Commission that could cause actual results to differ materially from those projected.For forward-looking statements herein, the Company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 and other protections under the Federal securities laws.The Company assumes no obligation to update or supplement any forward-looking statements whether as a result of new information, future events or otherwise. 2 Pacific Coast National Bancorp (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date May 18, /s/ Michael S. Hahn Name: Michael S. Hahn Title: President and Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 3
